UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 1-14330 POLYMER GROUP, INC. (Exact name of registrant as specified in its charter) 9335 Harris Corners Parkway, Suite 300 Charlotte, North Carolina 28269 (704) 697-5100 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Class A Common Stock, par value $.01 per share Class B Common Stock, par value $.01 per share Series A Warrants to Subscribe for Shares of Class D Common Stock, par value $.01 per share Series B Warrants to Subscribe for Shares of Class E Common Stock, par value $.01 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: Class A Common Stock: 1 Class B Common Stock: 1 Series A Warrants to Subscribe for Shares of Class D Common Stock: 0 Series B Warrants to Subscribe for Shares of Class E Common Stock: 0 Pursuant to the requirements of the Securities Exchange Act of 1934, Polymer Group, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. POLYMER GROUP, INC. Date: January 28, 2011 By: /s/ Dennis E. Norman Name: Dennis E. Norman Title: Chief Financial Officer
